DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over 
Lee et al (US Publication No. 2017/0140933) in view of Trivedi et al (US Publication No. 2021/0184001).
Regarding claim 9, Lee discloses a method of forming a semiconductor device, comprising: forming a stack of first semiconductor layers in a first area over a substrate Fig 1F, 112 and a stack of second semiconductor layers in a second area over the substrate Fig 1F, 110, wherein the first semiconductor layers are separated from each other and are stacked up along a direction substantially perpendicular to a top surface of the substrate and the second semiconductor layers are separated from each other and are stacked up along the direction substantially perpendicular to the top surface of the substrate Fig 1F; trimming the second semiconductor layers such that a thickness of each of the second semiconductor layers is less than a thickness of each of the first semiconductor layers ¶0021-0022,0025-0026, 0032-0033; forming a first interfacial Fig 3A-3D ¶0043. Lee and Trivedi are analogous art because they are directed to gate all around devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the gate dielectric of Lee and incorporate a dipole dielectric layer to modulate VT and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).
	Regarding claim 10, Trivedi in view of Lee discloses  wherein the forming the first dipole gate dielectric layer around the first interfacial layer and the second dipole gate dielectric layer around the second interfacial layer includes: depositing a first gate dielectric layer around the first interfacial layer and a second gate dielectric layer around the second interfacial layer; depositing a first dipole oxide layer around the first gate dielectric layer and a second dipole oxide layer around the second gate dielectric layer; 
	Regarding claim 11, Trivedi discloses wherein the first dipole oxide layer and the second dipole oxide layer include a material selected from lanthanoid oxide (La2O3), yttrium oxide (Y203), titanium oxide (TiO2), and aluminum oxide (A12O3) ¶0043.
Regarding claim 13, Lee discloses wherein the trimming the second semiconductor layers includes reducing a thickness of each of the second semiconductor layers by about 5% to about 30% Fig 1F-1G. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
Regarding claim 14, Lee discloses wherein the trimming the second semiconductor layers includes: forming a hard mask over the first semiconductor layers in the first area; trimming the second semiconductor layers in the second area; and removing the hard mask over the first semiconductor layers in the first area ¶0020-0025 Fig 1G-1I.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over 
Lee et al (US Publication No. 2017/0140933) in view of Trivedi et al (US Publication No. 2021/0184001) and Zhang et al (US Publication No. 2020/0373300).
.

.

Claims 16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Zhang et al (US Patent No. 10,763,177) in view of Trivedi et al (US Publication No. 2021/0184001).


    PNG
    media_image1.png
    411
    543
    media_image1.png
    Greyscale

Fig 14, Logic, wherein the semiconductor layers in the core area are separated from each other and are stacked up along a direction generally perpendicular to a top surface of the substrate Fig 14, Logic; forming semiconductor layers in an I/O area of the substrate Fig 14, I/O, wherein the semiconductor layers in the I/O area are separated from each other and are stacked up along the direction generally perpendicular to the top surface of the substrate Fig 14, I/O, and a thickness of each of the semiconductor layers in the I/O area is less than a thickness of each of the semiconductor layers in the core area Fig 14; depositing a first interfacial layer Fig 14, 906  around each of the semiconductor layers in the 1/0 area; forming a second interfacial layer Fig 14, 902 around each of the semiconductor layers in the core area Fig 14, wherein a thickness of the second interfacial layer is less than a thickness of the first interfacial layer (Column 7, lines 10-40); and forming a first metal gate structure around the first interfacial layer in the I/O area and a second metal gate structure around the second interfacial layer in the core area Fig 16. Zhang discloses all the limitations except for the material being a dipole dielectric layer. Whereas Trivedi discloses a dipole gate dielectric layer around an interfacial layer ¶0043 and depositing a gate electrode around the dipole gate dielectric layer Fig 3A-3D ¶0043. Zhang and Trivedi are analogous art because they are directed to gate all around devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Zhang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the gate 
Regarding claim 19, Zhang discloses wherein a thickness of the second interfacial layer is less than a thickness of the first interfacial layer for about 1.5 nm (Column 7, lines 10-40).
Regarding claim 20, Zhang discloses wherein a distance between top surfaces of adjacent semiconductor layers in the core area is substantially same as a distance between top surfaces of adjacent semiconductor layers in the 1/0 area Fig 9.
Allowable Subject Matter
Claims 21-28 are allowed over the prior art of record.
Claims 15, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  After further search and consideration, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “wherein a thickness of each of the modified second semiconductor layers is different than a thickness of each of the first semiconductor layers; forming a first interfacial layer around each of the first semiconductor layers and each of the modified second semiconductor layers; removing the first interfacial layer .
Claims 22-28 are also allowed as being directly or indirectly dependent of the allowed independent base claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811